Opinión concurrente del
Juez Asociado Señor Rigau
San Juan, Puerto Rico, a 18 de marzo de 1966
Lo esencial que la evidencia probó en este caso, en rela-ción'con el punto de si el testigo Rivera era cómplice o no, es *376que el acusado-apelante contrató al conductor Rivera para que mediante el pago de $7.00 lo llevase de Río Piedras a la Playa de Naguabo y que luego de visitar el negocio de Corcino, donde el apelante compró algunas cosas, éste solicitó de Rivera que lo llevase a la casa de una tía suya (del apelante). Luego fueron a casa de otra tía del apelante. Allí el apelante le pidió al conductor Rivera que lo esperase para que mediante el pago de $7.00 adicionales lo volviese a llevar a Río Piedras y se bajó del automóvil y se internó por un callejón. Pasado algún tiempo el apelante apareció, se subió al carro y solicitó de Rivera que regresase a Río Piedras.
La prueba no hace un cómplice del testigo Rivera. No hay prueba de que el conductor Rivera sabía lo que el apelante iba a hacer (antes de éste hacerlo) o lo que había hecho (después de hacerlo). Creo que si el testigo Rivera hubiese sido pro-cesado y convicto a base de la evidencia que tenemos ante nosotros, este Tribunal lo hubiese absuelto por falta de prueba.
Creo necesario señalar que, cuando se trata de determinar quién es cómplice, las frases que el testigo “pueda ser encau-sado” o que “se le pueda procesar” u otras análogas, para sig-nificar que quién “puede ser encausado” es cómplice, no pue-den ser tomadas literalmente pues es concebible que cual-quier testigo puede ser procesado o encausado (aunque luego salga absuelto). Las citadas frases lo que indican es que si el testigo es cómplice, puede o podría ser encausado con éxito. Lo que realmente determina si un testigo es cómplice o no, es la prueba ante el tribunal. Lo que no sea mirar la prueba, si-no dejarse llevar por verbalizaciones más o menos felices, es fallar a base de observar la sombra de las cosas y no las cosas mismas.
Lo planteado en este caso, como en casi todos, es controvertible. Si estiramos la imaginación hasta donde alcanza podemos llegar a casi cualquier resultado. Estoy de acuerdo con la opinión mayoritaria porque creo que es la que real-*377mente administra justicia rectamente en este caso. Esa, y no otra, es la función de los tribunales.